        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 1 of 28




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 HOLLY PARKS, as Administrator of the
 Estate of her daughter HEATHER ROSELLI,

                                     Plaintiff,            Case #20-CV-06384-FPG

       v.                                                  DECISION AND ORDER

 LAURA SALTSMAN, DAVID VIGGIANI,
 PAUL STEVENS, JENNIFER WALL,
 STACEY VALDER, THOMAS
 FITZSIMMONS, SARAH DILALLO,
 SANDRA ABDO, JASMINE HINES, and
 JOHN/JANE DOES 1-10,
                         Defendants.



                                     INTRODUCTION

       Represented by counsel, Plaintiff Holly Parks commenced this action pursuant to 42 U.S.C.

§ 1983 (“Section 1983”) on behalf of her daughter, Heather Roselli (“Heather”), who was killed

on June 18, 2017, while in the care of the New York State Office for People with Developmental

Disabilities (“OPWDD”). ECF No. 1. Defendants Laura Saltsman, David Viggiani, Paul Stevens,

Jennifer Wall, Stacey Valder, and Thomas Fitzsimmons, all of whom hold supervisory positions

with OPWDD, have moved to dismiss the complaint pursuant to Federal Rule of Civil Procedure

Rule 12(b)(6) (“Rule 12(b)(6)”). ECF No. 15. For the reasons discussed below, the Motion to

Dismiss, ECF No. 15, is GRANTED, and the Clerk’s Entry of Default previously issued as to

Thomas Fitzsimmons, ECF No. 28, is VACATED, on consent of the parties.




                                                  1
         Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 2 of 28




                                         BACKGROUND

       Born in 1981, Heather was diagnosed with cognitive disabilities. ECF No. 1, ¶¶ 34-35. She

lived at home until the age of 21, when her mental health conditions necessitated her placement in

an Individualized Residential Alternatives facility (“IRA”) operated by the Finger Lakes

Developmental Disabilities Office State Office (“DDSO”) and overseen by OPWDD. Id., ¶ 36.

Due to her tendency to become agitated and engage in aggressive behavior towards others, Heather

required specialized care and close staff supervision. Id., ¶ 41. Caregivers frequently had to call

the police to effectuate mental hygiene arrests (“MHAs”) and have Heather brought to the hospital

for treatment. Id., ¶¶ 42-45. At the time of her death, Heather was living at an IRA located at 30

Pierce Street in the Town of Webster, New York (“30 Pierce”). Id., ¶ 36.

       In early spring of 2017, Heather’s mental state began deteriorating as a result of personal

losses; her psychologist observed “significantly increased anxiety, mood lability, extreme

argumentativeness and attention seeking, noncompliance, verbal aggression and physical

aggression.” Id., ¶¶ 49-50. Her behavioral support plan (“BSP”) was modified in part to direct staff

to “closely regulate” Heather’s use of the house phone and to address her phone use primarily

through “positive reinforcement.” Id., ¶ 49. Heather also had to be placed in various forms of

restraint in the months leading up to her death. Id., ¶ 52.

       Pursuant to the Strategies for Crisis Intervention and Prevention-Revised (“SCIP-R”), a

policy adopted by OPWDD and DDSO, a “restrictive personal intervention,” or “temporary floor

restraint,” of a person is to be used “only in ‘crisis situations’ where ‘physical intervention is

necessary to prevent injury.’” Id., ¶ 64. After ten minutes, staff must notify a supervisor on duty

and consider other methods of intervention. Id., ¶ 65. The SCIP-R mandates that an individual

“must be released” after being restrained for 20 minutes. Id. (underlining in original). Staff must

                                                  2
         Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 3 of 28




“‘NOT ever roll [the] person onto their stomach or place any pressure on the individual’s back.’”

Id. (capitals in original)

        On June 18, 2017, which was Father’s Day, Sarah DiLallo (“DiLallo”), Sandra Abdo

(“Abdo”), and Jasmine Hines (“Hines”) (collectively, the “Employee Defendants”) were the direct

supervising assistants on duty at 30 Pierce. DiLallo and Hines were both trainees; all three

individuals had received SCIP-R training. Id., ¶ 81.

        Heather went into the office during the afternoon of the 18th and asked to use the phone to

call her step-father. Id., ¶ 70. DiLallo said no, and Heather became agitated. Id., ¶ 71. DiLallo

started arguing with Heather, who picked up a chair. Id., ¶ 75. DiLallo removed the chair from

Heather’s hands and said, “‘You’re going down!’” Id. DiLallo pulled Heather to the floor and, for

the next 20 minutes, DiLallo, Abdo, and Hines restrained Heather on her back. Id., ¶¶ 75-76.

Heather continued to move around but did nothing that could physically harm the Employee

Defendants. Id., ¶ 77. During the restraint, Abdo slapped Heather across the face, and DiLallo

called Heather “‘stupid’” and a “‘retard.’” Id., ¶¶ 79-80.

        After about 20 minutes, DiLallo suggested flipping Heather onto her stomach. Hines and

Abdo agreed. Id., ¶¶ 82-84. They proceeded to restrain Heather on her stomach for another 25

minutes. Id., ¶¶ 84, 90. DiLallo and Abdo pressed Heather’s face into the carpet and leaned on her

back. Id., ¶ 86. During this time, the Employee Defendants discussed, but decided against, calling

911 because it would be viewed by Heather as a “reward” and because they felt the situation was

“under control.” Id., ¶¶ 88-89.

        After being restrained for a total of 45 minutes, Heather gasped, became unresponsive,

and lost consciousness. She was pronounced dead at the hospital about seven hours later, having


                                                 3
            Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 4 of 28




suffered two large lacerations to her liver, internal bleeding that caused her abdominal cavity to

fill with about a liter of blood, a broken rib, a ruptured spleen, and abrasions to her forehead,

cheeks, chin, feet, and torso. Id., ¶¶ 90-92.

          The Justice Center investigated Heather’s death and concluded that the Employee

Defendants implemented a restraint with “‘excessive force and/or poor technique’” and committed

“‘serious physical abuse.’” Id., ¶ 129. Abdo subsequently pleaded guilty to criminally negligent

manslaughter; DiLallo pleaded guilty to manslaughter and endangering the welfare of an

incompetent person. Id., ¶¶ 127-128. Hines cooperated in the Justice Center and criminal

investigations and was not charged. Id., ¶ 130.

          Plaintiff instituted this action on June 9, 2020, against the Employee Defendants, along

with Laura Saltsman (“Saltsman”) and David Viggiani (“Viggiani”) (“Senior Supervisory

Defendants”); Paul Stevens (“Stevens”) and Jennifer Wall (“Wall”) (“House Supervisory

Defendants”); and Stacey Valder (“Valder”) and Thomas Fitzsimmons (“Fitzsimmons”) (“Hiring

and Assigning Defendants”). 1 The Court refers to Saltsman, Viggiani, Stevens, Wall,

Fitzsimmons, and Valder collectively as the “State Supervisory Defendants.”

          The Complaint asserts four causes of action against the State Supervisory Defendants. The

Second, Third, and Fourth are brought under the “Fourth/Fourteenth Amendments,” while the

Sixth asserts a state law negligence claim. The Second Cause of Action is asserted against the

House Supervisory Defendants along with the Senior Supervisory Defendants; however, some

allegations in the Second Cause of Action are asserted only against the House Supervisory

Defendants. The Third Cause of Action names only the House Supervisory Defendants, the Fourth



1
    These three categories are utilized by Plaintiff in the Complaint; the Court adopts them here.

                                                       4
         Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 5 of 28




names only the Hiring and Assigning Defendants, and the Sixth names all State Supervisory

Defendants.

        Plaintiff filed proof of service as to Fitzsimmons on July 7, 2020, indicating that he had

been personally served on June 13, 2020, in Astoria, New York. ECF No. 10. However,

Fitzsimmons failed to appear.

        On July 8, 2020, the New York State Attorney General’s Office (“AG’s Office”) filed a

Motion to Dismiss on behalf of all the State Supervisory Defendants, except Fitzsimmons. ECF

No. 15. The State Supervisory Defendants argue that the Complaint fails to state a claim on which

relief may be granted because it fails to plausibly allege their personal involvement in any of the

constitutional violations sustained by Heather. Plaintiff filed a Memorandum of Law in opposition.

ECF No. 26. The State Supervisory Defendants filed a Reply. ECF No. 32.

        At Plaintiff’s request, a Clerk’s Entry of Default was issued as to Fitzsimmons on July 31,

2020. ECF No. 28. After the AG’s Office filed a sworn declaration by Fitzsimmons averring he

had not been served in the manner claimed by Plaintiff, ECF No. 30, the Court directed Plaintiff

to supply additional proof of service, ECF No. 31.

        On August 10, 2020, Plaintiff’s counsel filed a letter informing the Court that the AG’s

Office had stipulated to representing Fitzsimmons in this matter and accepting service on his

behalf. ECF Nos. 33 (Letter) & 33-1 (Stipulation). Plaintiff indicated that she consented to lifting

the Clerk’s Entry of Default against Fitzsimmons, whom she agreed had fully joined in the pending

Motion to Dismiss. Id.

                                          DISCUSSION

   I.      Rule 12(b)(6)

                                                 5
          Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 6 of 28




         A defendant may move to dismiss a complaint under Rule 12(b)(6) for “failure to state a

claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to dismiss,

a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Iqbal, 556 U.S. at 678. A complaint must allege “more than a sheer

possibility that a defendant has acted unlawfully,” id., and where it “pleads facts that are ‘merely

consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of entitlement to relief.’” Id. (quoting Twombly, 550 U.S. at 557; brackets omitted in

original; some internal quotation marks omitted). A complaint “must be dismissed” when the

allegations have not “nudged [the] claims across the line from conceivable to plausible[.]”

Twombly, 550 U.S. at 570.

         For purposes of deciding a Rule 12(b)(6) motion, the Court must “assume [the] veracity”

of the complaint’s “well-pleaded factual allegations[.]” Iqbal, 556 U.S. at 679. However, this

presumption of truth is “inapplicable to legal conclusions.” Id. at 678. Determining whether a claim

is plausible on its face is a “context-specific task that requires the reviewing court to draw on its

judicial experience and common sense.” Id. at 679. The Supreme Court reiterated in Iqbal that

courts may infer from the complaint’s factual allegations an “‘obvious alternative explanation’”

which suggests lawful conduct by a defendant rather than the unlawful conduct the plaintiff would

urge the court to infer. Id. at 682 (quoting Twombly, 550 U.S. at 567).

   II.      Section 1983




                                                  6
         Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 7 of 28




       Section 1983 creates a cause of action against a “person who, under color of any [state

law], subjects, or causes to be subjected, any [person] to the deprivation of any rights, privileges,

or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. Because “government

officials may not be held liable for the unconstitutional conduct of their subordinates under a theory

of respondeat superior[,]” Iqbal, 556 U.S. at 676 (citations omitted), the “[p]ersonal involvement

of defendants in alleged constitutional deprivations is a prerequisite to an award of damages under

§ 1983.” Johnson v. Newburgh Enlarged Sch. Dist., 239 F.3d 246, 254 (2d Cir. 2001) (citation

omitted).

       The fact that a defendant holds a high-level position in a hierarchical chain of command,

without more, does not establish personal involvement in the constitutional violation. E.g., Wright

v. Smith, 21 F.3d 496, 501 (2d Cir. 1994). In the Second Circuit, a plaintiff may establish personal

involvement by showing that:

       (1) the [supervisor] participated directly in the alleged constitutional violation, (2)
       the [supervisor], after being informed of the violation through a report or appeal,
       failed to remedy the wrong, (3) the [supervisor] created a policy or custom under
       which unconstitutional practices occurred, or allowed the continuance of such a
       policy or custom, (4) the [supervisor] was grossly negligent in supervising
       subordinates who committed the wrongful acts, or (5) the [supervisor] exhibited
       deliberate indifference to the rights of [others] by failing to act on information
       indicating that unconstitutional acts were occurring.
Johnson, 239 F.3d at 254 (citing Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995)).

       Because Iqbal “explicitly rejected the argument that ‘a supervisor’s mere knowledge of his

subordinate’s discriminatory purpose amounts to the supervisor’s violating the Constitution,” 556

U.S. at 676-77, it called into question the “continuing vitality of the supervisory liability test set

forth in Colon.” Reynolds v. Barrett, 685 F.3d 193, 205-06 n. 14 (2d Cir. 2012). “Some district

courts have interpreted Iqbal to mean that the second, fourth, fifth, and part of the third Colon


                                                  7
            Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 8 of 28




factors are no longer viable bases for liability in any context.” Carpenter v. Apple, No.

915CV1269GTSCFH, 2017 WL 3887908, at *9 n. 4 (N.D.N.Y. Sept. 5, 2017) (collecting cases).

“The majority of district courts, however, have held that all five Colon factors survive where the

constitutional violation at issue does not require a showing of discriminatory intent.” Id. & n. 5

(collecting cases). The Second Circuit has not yet “determined the contours of the supervisory

liability test” post-Iqbal. Raspardo v. Carlone, 770 F.3d 97, 117 (2d Cir. 2014).

           The allegations in the Complaint implicate the theories of liability covered by the third,

fourth, and fifth Colon factors. Because the Court finds that the Complaint’s allegations fail to

state a plausible claim for relief under those factors, it need not delve into the issues surrounding

their continued viability at this time.

    III.      Sufficiency of the Allegations Regarding Supervisory Liability

           A. Overview of the Complaint

           Generally speaking, the allegations in the Second, Third, and Fourth Causes of Action may

be grouped into the following categories of acts or omissions: (i) gross negligence or deliberate

indifference in hiring DiLallo; (ii) the unconstitutional policy of failing to have a supervisor onsite

at 30 Pierce during all shifts; (iii) gross negligence or deliberate indifference in supervising staff

at 30 Pierce, including the failure to investigate alleged staff abuse of Heather and move her to a

different DDSO/OPWDD facility; and (iv) gross negligence or deliberate indifference in

supervising and reassigning DiLallo to 30 Pierce, and gross negligence or deliberate indifference

in assigning Hines and Abdo to 30 Pierce. The Court addresses these categories in turn below.

           B. Improper Hiring of DiLallo

                  1. Relevant Law


                                                   8
          Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 9 of 28




        The Supreme Court has observed that “[c]ases involving constitutional injuries allegedly

traceable to an ill-considered hiring decision pose the greatest risk that a municipalitywill be held

liable for an injury that it did not cause” because “[i]n the broadest sense, every injury is traceable

to a hiring decision.” Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 415 (1997)

(“Bryan Cty.”). 2 For that reason, “a finding of culpability simply cannot depend on the mere

probability that any officer inadequately screened will inflict any constitutional injury.” Id. at 412.

“Rather, it must depend on a finding that this officer was highly likely to inflict the particular

injury suffered by the plaintiff.” Id. at 412 (emphases in original); see also Morris, 299 F.3d at 923

(“The prior complaints in an applicant’s background must be nearly identical to the type of officer

misconduct that caused the constitutional deprivation allegedly suffered by a plaintiff.”)

(collecting circuit cases).

        In Bryan Cty., a sheriff’s deputy used excessive force on the respondent, breaking both of

her knees while forcibly removing her from her vehicle. The respondent argued that the sheriff

had conducted an inadequate background check of the deputy, who had previously pleaded guilty


2
  The Court recognizes that Bryan Cty. was a Section 1983 case involving municipal liability rather than
supervisory liability. That does not render it inapposite, however, because the necessity of demonstrating
causation is equally important in both contexts. Compare Bryan Cty., 520 U.S. at 410 (“To prevent
municipal liability for a hiring decision from collapsing into respondeat superior liability, a court must
carefully test the link between the policymaker’s inadequate decision and the particular injury alleged.”);
with Poe v. Leonard, 282 F.3d 123, 140 (2d Cir. 2002) (“[A] supervisor may be found liable for his
deliberate indifference to the rights of others by his failure to act on information indicating unconstitutional
acts were occurring or for his gross negligence in failing to supervise his subordinates who commit such
wrongful acts, provided that the plaintiff can show an affirmative causal link between the supervisor’s
inaction and her injury.”) (citations omitted). Moreover, courts regularly have applied Bryan Cty. to
analyze supervisory liability claims based on hiring decisions. See, e.g., Rivera v. Bonner, 952 F.3d 560,
565 (5th Cir. 2017) (“When a plaintiff alleges that a supervisor inadequately considered an applicant’s
background, ‘deliberate indifference exists where adequate scrutiny . . . would lead a reasonable supervisor
to conclude that the plainly obvious consequences of the decision to hire would be the deprivation of a third
party’s constitutional rights.’”) (quotation omitted; citing Bryan Cty., 520 U.S. at 411); Morris v. Crawford
Cty., 299 F.3d 919, 924-25 (8th Cir. 2002) (citing Bryan Cty. in analysis of whether sheriff was subject to
supervisory liability for hiring decision).


                                                       9
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 10 of 28




to several misdemeanors—assault and battery, resisting arrest, and public drunkenness—arising

from a fight during college, as well as various driving-related offenses. Id. at 413. The sheriff

conceded he did not inquire into the underlying conduct or the disposition of the misdemeanor

charges before hiring the deputy. The Supreme Court observed that while “inadequate screening

of an applicant’s record may reflect ‘indifference’ to the applicant’s background,” that was “not

the relevant ‘indifference.’” Id. at 411; see also id. at 414-15. Instead, a plaintiff must demonstrate

that a hiring “decision reflects deliberate indifference to the risk that a violation of a particular

constitutional or statutory right will follow the decision.” Id.; see also id. at 415.

        If the constitutional violation suffered by the respondent was not “a plainly obvious

consequence of the hiring decision[,]” id. at 411, the sheriff’s inadequate scrutiny of the deputy’s

background could not constitute deliberate indifference.” Id.; see also id. at 412-15. While the

deputy’s background might have made him an “extremely poor job candidate,” the sheriff’s

“inadequate scrutiny” of the deputy’s “record cannot constitute ‘deliberate indifference’ to

respondent’s federally protected right to be free from a use of excessive force,” unless the sheriff

“would necessarily” have concluded the deputy was a poor job candidate “because [his] use of

excessive force would have been a plainly obvious consequence of the hiring decision.” Id. at 414

(emphasis in original).

        Because “[t]he connection between the background of the particular applicant and the

specific constitutional violation alleged must be strong[,]” Bryan Cty., 520 U.S. at 412, succeeding

on an improper hiring claim is “much harder” than succeeding on a failure to train claim. Young

v. City of Providence ex rel. Napolitano, 404 F.3d 4, 30 (1st Cir. 2005) (citing Bryan Cty., 520

U.S. at 409 (“The proffered analogy between failure-to-train cases and inadequate screening cases

is not persuasive.”)); see also id. at 30-31 (collecting circuit cases where municipality not liable

                                                  10
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 11 of 28




for inadequate screening of officer who used excessive force, even where officer’s background

contained complaints of physical violence, including acts of aggression and assault).

                2. Application

        Plaintiff alleges that the House Supervisory Defendants and Hiring and Assigning

Defendants failed to conduct a proper background check of DiLallo or, in the alternative,

conducted a background check but then improperly ignored the following “red flags” which should

have deterred them from hiring her:


    •   At her deposition in an unspecified case, DiLallo testified she “had carried out
        ‘hundreds’ of takedowns in her career,” ECF No. 1, ¶ 98 (quotation omitted in original),
        which “demonstrates a dangerously disproportionate tendency for the use of force in
        these contexts,” id. Plaintiff alleges that this number of “takedowns” “would be
        inconsistent” with the SCIP-R policy, which emphasizes minimizing the use of
        physical force, id.;
    •   Her history of “‘hundreds’ of takedowns” amounts to the “use of excessive force,” id.,
        ¶ 170;
    •   She was terminated from St. Joseph’s Villa for “misconduct relating to medication for
        individuals” under care of that organization, id., ¶ 106, and lied about it on her OPWDD
        employment application, id.;
    •   She subsequently was fired from Lifetime Assistance after she had been disciplined on
        two occasions “for neglecting patients or for failing to report the abuse of these
        patients,” id., ¶ 101;
        The State Supervisory Defendants assert that Plaintiff’s use of the phrase “takedowns” is

“doubly incorrect,” because it does not accurately reflect DiLallo’s deposition testimony, and

because, as Plaintiff recognizes, physical restraints do not necessarily involve takedowns. ECF

NO. 15-2 at 6 (citing “p. 156” and “Paragraph 59”). 3 According to the State Supervisory

Defendants, at the deposition in question, DiLallo “was asked [by Plaintiff’s counsel] if it was true


3
  The Court assumes that the State Supervisory Defendants here are citing page 156 of DiLallo’s deposition
transcript and paragraph 59 of the Complaint.


                                                   11
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 12 of 28




that she had been involved in hundreds of restraints—not takedowns—and her response was,

‘approximately, yes.’” ECF No. 15-2 at 6 (citing “p. 156”). 4 The State Supervisory Defendants

also note that DiLallo testified that she had never been criticized or disciplined for her conduct in

those restraints. Id. (citing “p. 157”). The State Supervisory Defendants argue that Plaintiff’s

quotation from a portion of DiLallo’s deposition testimony means that that the entire transcript is

integral to the Complaint, even though the transcript is not attached to the Complaint, such that the

Court may consider it without converting their motion to one for summary judgment. ECF No. 15-

2 at 6 n. 1 (citations omitted).

        It is doubtful that one quotation from DiLallo’s deposition in the Complaint necessarily

means that the entire deposition transcript is incorporated into the Complaint by reference. See

Cosmas v. Hassett, 886 F.2d 8, 13 (2d Cir. 1989) (“‘[L]imited quotation does not constitute

incorporation by reference.’”) (quoting Goldman v. Belden, 754 F.2d 1059, 1066 (2d Cir. 1985);

citation omitted)). Nonetheless, it is unnecessary to decide whether DiLallo’s deposition transcript

is “integral to” or “incorporated by reference into” the Complaint because the Rule 12(b)(6) motion

may be decided without reference to DiLallo’s deposition testimony. See Kramer v. Time Warner

Inc., 937 F.2d 767, 773 (2d Cir. 1991) (where court’s reference to a fact outside the pleadings was

“not a ground for the decision” it did “not run afoul of the rule that a district court must confine

itself to the four corners of the complaint when deciding a motion to dismiss under Rule 12(b)(6)”).




4
  Plaintiff has not disputed the State Supervisory Defendants’ assertion that the deposition was conducted
in connection with a proceeding brought in the New York Court of Claims with regard to Heather’s death.
Nor has Plaintiff objected to the State Supervisory Defendants’ clarification of the actual question posed
by counsel to DiLallo about the number of restraints she had performed. Plaintiff also has not objected to
the State Supervisory Defendants’ reference to DiLallo’s testimony about never having been disciplined
for conducting physical restraints or takedowns.

                                                   12
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 13 of 28




       Leaving aside the distinction between “takedowns” and “restraints,” the Complaint itself

does not allege that DiLallo, either at her previous jobs or at OPWDD, had ever been criticized,

counseled, disciplined, reprimanded, or terminated based on her performance of physical

interventions, restraints, or “takedowns.” Although the Complaint alleges that “hundreds” of

“takedowns” is a disproportionate number for DiLallo to have performed, there is no allegation as

to the length of DiLallo’s career or an indication that such a number is outside standard

professional norms, particularly where the patient population requires more frequent physical

interventions, as it appears that Heather did here. See ECF No. 1, ¶ 52. And, there are no allegations

that the physical interventions, restraints, or “takedowns” conducted in the past by DiLallo were

performed improperly or contrary to applicable guidelines. The Complaint’s assertion that DiLallo,

prior to June 18, 2017, had engaged in the “use of excessive force” is unsupported by any well-

pleaded factual allegations and, moreover, states a legal conclusion which is not entitled to the

presumption of truth.

       With regard to DiLallo’s previous jobs at St. Joseph’s Villa and Lifetime Assistance, there

are no allegations that she was terminated due to her improper use of physical restraints or

“takedowns,” let alone the use of excessive physical force, against residents at those facilities.

There are no allegations that DiLallo ever personally abused or assaulted a patient. Indeed, the

Complaint is ambiguous about what DiLallo actually did (or failed to do) that resulted in being

disciplined at Lifetime Assistance. See ECF No. 1, ¶ 101 (stating that DiLallo was disciplined “for

neglecting patients or for failing to report the abuse of these patients”) (emphasis supplied).

       An allegation of past neglect against a person being hired to care for vulnerable individuals

might be sufficient to demonstrate plausibility if the required showing were “simple or even

heightened negligence,” Bryan Cty., 520 U.S. at 407, which it is not. However, a “generalized

                                                 13
         Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 14 of 28




showing of risk” does not suffice to show deliberate indifference in a hiring decision. Id. at 410.

The “fact that inadequate scrutiny of an applicant’s background would make a violation of rights

more likely cannot alone give rise to an inference that a policymaker’s failure to scrutinize the

record of a particular applicant produced a specific constitutional violation. Id. at 410-11 (emphasis

in original).

        On the facts as currently pleaded, Plaintiff has not plausibly alleged that DiLallo, in light

of her employment history, was not just highly likely to inflict any injury on a resident, but was

highly likely to inflict the particular injury—the use of excessive force during a physical

restraint—suffered by Heather. Bryan Cty., 520 U.S. at 412. That is, Plaintiff has not plausibly

alleged that DiLallo’s background made her use of excessive force in restraining Heather a “plainly

obvious consequence of the hiring decision.” Id. at 412-13 (footnote omitted); see, e.g., Haller v.

Cty. of Dundy, Neb., No. 4:19CV3028 RGK, 2019 WL 2764227, at *9 (D. Neb. July 2, 2019)

(after civilian plaintiff refused on-duty police officer’s demand to touch her bare breasts, he

handcuffed her in the back of his patrol car and forcibly touched her; she sought to hold county

liable for hiring officer based on allegations that he “did not meet the minimum requirements to

be a law enforcement officer, and had physical and aggressive behaviors and past illegal drug use

in his history”; court granted motion to dismiss because plaintiff “fail[ed] to point to anything

specific” in officer’s background which should have caused the county to conclude that her

constitutional injuries would be the “plainly obvious” consequences of hiring him) (citing Bryan

Cty., 520 U.S. at 412); Hill v. Robeson Cty., N.C., 733 F. Supp.2d 676 (E.D.N.C. 2010) (pretrial

supervisee’s allegations that police officer had been convicted of manslaughter and served time in

jail before being hired by county were insufficient to plead strong causal connection between

conviction and officer’s alleged sexual abuse of supervisee, as required for municipal liability for


                                                 14
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 15 of 28




deficient hiring by county in supervisee’s § 1983 action, absent allegations that officer engaged in

any other unlawful conduct during two decades between release from prison and hiring).

       C. Creation or Maintenance of an Unconstitutional Staffing Policy (Senior
          Supervisory Defendants and House Supervisory Defendants)

           1. Relevant Law

       The third Colon factor applies when personal involvement is based on the supervisor’s

creation or maintenance of an improper policy. Courts have described the pleading requirements

for this factor as follows: (i) responsibility on the part of defendants for creating the policy or

allowing it to continue; (ii) notice to the defendants that the policy resulted in prior constitutional

violations; and (iii) causation, i.e., that the policy—either its creation or its continuance—

proximately caused the plaintiff’s injury. See, e.g., Pusepa v. Annucci, No. 17-CV-7954 (RA),

2019 WL 720699, at *4 (S.D.N.Y. Feb. 19, 2019) (stating that the third Colon factor “requires a

plaintiff to adequately allege that the defendant had policymaking responsibility and that, after

notice of an unconstitutional practice, the defendant created the improper policy or allowed it to

continue, causing the harm.”) (citing Parris v. New York State Dep’t Corr. Servs., 947 F. Supp.2d

354, 364 (S.D.N.Y. 2013) (“‘[A]llegations as to defendants’ knowledge of alleged constitutional

violations [are] insufficient to impose supervisory liability’ under § 1983 unless accompanied by

allegations that the defendants had direct responsibility for monitoring the alleged violation or that

there had been a ‘history of previous episodes’ putting the defendants on notice of the problem.”)

(internal and other citations omitted)).

           2. Application

       Plaintiff alleges that “DDSO policy was not to have a designated supervisor on site at 30

Pierce on all shifts; instead, designated supervisors located off-site—at other DDSO locations—

                                                  15
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 16 of 28




were expected to supervise staff at 30 Pierce sight-unseen.” ECF No. 1, ¶ 119. Plaintiff asserts that

the Senior Supervisory Defendants and Housing Supervisory Defendants implemented, or allowed

to continue, the policy of not having a supervisor onsite at 30 Pierce during every shift. See id., ¶¶

143, 149.

       Solely for purposes of resolving the pending Motion to Dismiss, the Court assumes that

Plaintiff has adequately alleged the existence of a DDSO/OPWDD policy not to have a designated

supervisor onsite at 30 Pierce for all shifts. The Court next must assess whether Plaintiff has

plausibly alleged that the Senior Supervisory Defendants and the House Supervisory Defendants

were responsible for creating this policy, or allowing it to continue.

       As to the House Supervisory Defendants, the Complaint alleges neither that they had

policy-making authority in general nor that they played any role in creating the specific policy at

issue. The Complaint thus does not plausibly allege that the House Supervisory Defendants were

personally responsible for enacting or maintaining the policy, which defeats Plaintiff’s claim

against them based on the third Colon factor.

       As to the Senior Supervisory Defendants, the Complaint alleges that they were both

“responsible for the development and monitoring of OPWDD systems improvement (including

quality improvement and plans of corrective action), overseeing the provision of services to

developmentally disabled people (including through regular review of clinical and other records),

managing recordkeeping and staffing, and promoting best practices in OPWDD facilities in the

DDSO, including 30 Pierce.” ECF No. 1, ¶¶ 23-24. In addition, the Complaint asserts that they

“ordered, were aware of, and condoned this policy.” Id., ¶ 119. Assuming that these allegations

are sufficient to plausibly allege policy-making authority, the Complaint does not adequately



                                                 16
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 17 of 28




allege notice and causation, which is fatal to Plaintiff’s ability to state a plausible claim of

supervisory liability based on the third Colon factor.

       For instance, as to notice, Plaintiff has not alleged that the policy of not having a supervisor

onsite during all shifts at 30 Pierce or other DDSO/OPWDD group homes had resulted in residents

being injured or killed after being subjected to improperly performed restraints. In the absence of

any allegations that the staffing policy had led to violations of DDSO/OPWDD residents’

constitutional rights, Plaintiff cannot plausibly allege the Senior Supervisory Defendants or House

Supervisory Defendants had notice the staffing policy was problematic. Contrast with Doe v.

Kaplan, No. 16-CV-9870, 2018 WL 1449523, at *6 (S.D.N.Y. Mar. 22, 2018) (finding that inmate

victim of sexual assault stated claim under third Colon factor where it was “plausible that [two

supervisory defendants] would have been notified of the five prior instances of convictions and/or

charges of 3rd degree rape of Bedford corrections officers between the 2009 and 2015, and would

have been responsible for deciding how to change Bedford’s policies and procedures related to

sexual conduct”) (internal citation to record and other citations omitted); Carpenter v. Apple, No.

915CV1269GTSCFH, 2017 WL 3887908, at *10 (N.D.N.Y. Sept. 5, 2017) (finding that inmate

victim of sexual assault stated claim for supervisory liability under third Colon factor; stating that

“what nudges Plaintiff’s allegations over the line from conceivable to plausible is the fact that she

has alleged that [the supervisory defendant] was on notice of previous incidents at ACCF involving

male corrections officers having inappropriate sexual contact with female detainees”) (quotation

to record and footnote omitted).

       The Complaint likewise has not plausibly alleged that the staffing policy caused the

constitutional violations at issue in this case. “Where acts of third parties are involved, which will

generally be the case in section 1983 claims where a supervisor’s liability is premised only on her

                                                 17
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 18 of 28




creation of a ‘policy or custom,’ the supervisor may be held liable for ‘those consequences

attributable to reasonably foreseeable intervening forces.’” Marom v. City of New York, No. 15-

CV-2017 (PKC), 2016 WL 916424, at *16 (S.D.N.Y. Mar. 7, 2016), on reconsideration in part,

No. 15-CV-2017 (PKC), 2016 WL 5900217 (S.D.N.Y. July 29, 2016) (citing Warner v. Orange

Cty. Dep’t of Prob., 115 F.3d 1068, 1071 (2d Cir. 1996) (internal quotation marks omitted and

emphasis added in original)). “[I]f the constitutional deprivation at issue was not a foreseeable

consequence of any alleged policy or custom, or the deprivation was caused by some unforeseeable

intervening event, plaintiffs have not stated a plausible claim against a supervisory defendant.” Id.

(citing Victory v. Pataki, 814 F.3d 47, 69 (2d Cir. 2016) (affirming dismissal of claims against

governor for lack of personal involvement where plaintiff only alleged that governor had a blanket

policy of opposing parole to violent offenders, but did not allege that the policy led the governor’s

staff “to intervene in parole decisions” or to ratify “the rescission procedures employed by the

Board of Parole”), as amended (Feb. 24, 2016)).

       On the facts set forth in the Complaint, Plaintiff has not alleged that the deprivation of

constitutional rights that occurred here—Heather’s tragic homicide—was a foreseeable

consequence of not having a supervisor onsite at 30 Pierce. As discussed above, the Complaint has

not alleged that the staffing policy at 30 Pierce had caused similar incidents in which residents

were injured or killed as a result of improperly applied physical restraints. Conversely, the facts as

alleged plausibly suggest that the constitutional deprivation was caused by an “unforeseeable

intervening event,” namely, the Employee Defendants’ performance of a physical restraint on

Heather in a manner that was contrary to and in disregard of their training and OPWDD policy.

       As a final matter, the Court observes that although Plaintiff suggests that the absence of a

supervisor onsite at 30 Pierce contravened the SCIP-R policy, the provision from the SCIP-R

                                                 18
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 19 of 28




policy quoted in the Complaint merely states that a “supervisor on duty is to be notified” when a

patient is held in a “CRIP-R ‘Restrictive Intervention’ for ten minutes.” ECF No. 1, ¶ 65 (quotation

omitted in original; emphasis supplied). Plaintiff does not allege that, on the day of the incident,

there was not a supervisor on duty, albeit located offsite, for the Employee Defendants to notify

when their restraint of Heather continued for more than ten minutes. Thus, Plaintiff has not

plausibly alleged that the purported policy of not having a supervisor onsite during all shifts

violated the SCIP-R policy.

       D. Gross Negligence or Deliberate Indifference in Supervising Staff Assigned to 30
          Pierce (Senior Supervisory Defendants and Housing Supervisory Defendants)

               1.   Relevant Law

       As noted above, the fourth Colon factor applies when a supervisor was “grossly negligent

in supervising subordinates who committed the wrongful acts,” while the fifth Colon factor is

implicated when a supervisor “exhibited deliberate indifference” to the plaintiff’s rights “by failing

to act on information indicating that unconstitutional acts were occurring,” id. Causation again is

a critical part of fulfilling both the fourth and fifth Colon factors. “[A] supervisor may be found

liable for his [or her] deliberate indifference to the rights of others by his failure to act on

information indicating unconstitutional acts were occurring or for his [or her] gross negligence in

failing to supervise . . . subordinates who commit such wrongful acts, provided that the plaintiff

can show an affirmative causal link between the supervisor’s inaction and her injury.” Poe v.

Leonard, 282 F.3d 123, 140 (2d Cir. 2002) (footnote and citations omitted; emphasis added).

               2. Application

       The Complaint alleges that the Senior Supervisory Defendants and the House Supervisory

Defendants were “grossly negligent in managing staffing and supervision . . . at 30 Pierce,” ECF

                                                 19
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 20 of 28




No. 1, ¶ 141; and “exhibited deliberate indifference to [Heather]’s rights by failing to staff 30

Pierce with supervisors properly trained to oversee and intervene in SCIP-R interventions despite

knowing that such supervision was mandated per OPWDD’s own policies[;]” id., ¶ 142.

       This is the extent of the allegations against the Senior Supervisory Defendants regarding

their inadequate supervision of staff at 30 Pierce. These allegations assert no more than legal

conclusions which are are not entitled to the presumption of truth and are inadequate to state a

plausible claim for relief. The Court notes that there are no allegations that, up until June 18, 2017,

any staff member, including the Employee Defendants, had acted contrary to the appropriate

standard of care with regard to Heather, or had deficiently performed any physical restraints or

“takedowns” of her or other residents.

       The Complaint sets forth additional allegations specifically against the House Supervisory

Defendants—that they were “grossly negligent in managing [Heather]’s care,” and “exhibited

deliberate indifference to [Heather]’s rights by failing to staff 30 Pierce with staff properly trained

to manage [her] mental health conditions, especially as they related to aggression.” ECF No. 1, ¶¶

154-155. Plaintiff also alleges that the House Supervisory Defendants “took no action to protect”

Heather despite knowing that she was “in a uniquely vulnerable position in the days before her

death, including the night before her death.” Id., ¶ 157. Finally, Plaintiff asserts that the House

Supervisory Defendants failed to relocate Heather “even after having been advised [she] should

be relocated away from 30 Pierce due to her relationship with staff.” Id., ¶ 156; see also id., ¶ 147

(asserting that House Supervisory Defendants failed to investigate “credible allegations” of abuse

of Heather by staff at 30 Pierce and failed to move Heather).

       The Court first considers Plaintiff’s assertion that the House Supervisory Defendants were

grossly negligent or deliberately indifferent based on their failure to staff 30 Pierce with employees

                                                  20
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 21 of 28




properly trained to manage Heather’s mental health conditions. The Complaint alleges that when

they visited 30 Pierce on the night of June 17, 2017, the day before Heather’s death, the House

Supervisory Defendants “did nothing to address the need for closer supervision of staff overseeing

Heather’s care.” ECF No. 1, ¶ 60. The Complaint, however, lacks allegations that plausibly suggest

such a “need for closer supervision” or that staff at 30 Pierce were not handling Heather’s care

appropriately. Notably, on June 17, 2017, the day before Heather’s death, DiLallo had taken her

to a clinic to have blood drawn. Id., ¶ 58. Although Heather was “agitated,” “screaming,” “crying,”

and asking to go the hospital, the trip to the clinic ended without incident, even though Heather

was in an agitated state. Id. On the night of June 17, 2017, an unidentified staff member reported

that Heather had woken up agitated and, in her words, “‘not in control of herself.” The staff

member restrained Heather in a “standing wrap” which did not injure her and resulted in Heather

being calmed down and released within two minutes. Id., ¶ 59.

       The Court next considers Plaintiff’s allegations that the House Supervisory Defendants

were grossly negligent or deliberately indifferent based on their failure to move Heather to another

facility. According to the Complaint, Heather reported to the Justice Center on March 20, 2017,

that she was “afraid she would be killed by staff,” and on “other occasions, Heather reported her

fears by calling 911.” ECF No. 1, ¶ 46. The Complaint contains no further detail about the identities

of the staff in the March 20, 2017 complaint, or the dates or contents of the 911 calls. Plaintiff

alleges that these calls and reports were then conveyed to the House Supervisory Defendants, who

improperly took no action. Id., ¶ 47.

       The Complaint does not allege that DiLallo, Abdo or Hines were the “staff” who were the

subject of Heather’s March 20, 2017 call. Indeed, it could not have involved DiLallo or Hines, as

Plaintiff concedes that they were not working at 30 Pierce at the times. Though Abdo was working

                                                 21
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 22 of 28




at 30 Pierce in March 2017, the Complaint explicitly alleges that she had “never initiated a

takedown” and “was known among her colleagues as someone would avoid participating in

takedowns at all cost.” ECF No. 1, ¶ 123. In addition, the Complaint indicates that Abdo—prior

to the incident at issue—had properly handled one of Heather’s “behavioral outburst[s]” by calling

911 to have an MHA conducted. Id., ¶ 45. The Complaint alleges that calling for an MHA was the

preferred method of handling Heather’s outbursts and what should have been done on the day

Heather was killed. Id., ¶¶ 43-45. Thus, the Complaint fails to allege any prior interactions between

Abdo and Heather that suggested Heather was afraid of Abdo or that Abdo had treated Heather

inappropriately.

       The Complaint also alleges that on April 24, 2017, while being transported to the hospital

for an MHA, Heather told emergency medical services (“EMS”) personnel that “staff at 30 Pierce

‘do not treat her right,’” and EMS personnel “observed fingertip bruises that may have indicated

possible abuse.” ECF No. 1, ¶ 54. A nurse at the hospital recorded that “30 Pierce staff members

told EMS that Heather ‘just needs a good slap.’” Id. These observations led to the involvement of

a hospital social worker, who “decided to call adult protective services ‘to investigate possible

abusive behavior in [Heather’s] group home” and recommended that Heather not be returned to

30 Pierce. Id., ¶¶ 55-56. Stevens, one of the House Supervisory Defendants, informed the social

worker that it was “‘next to impossible’ to move” Heather and “recommended instead that she be

‘re-evaluated’ by psychological staff” at the hospital. Id., ¶ 56. The Complaint alleges that Heather

was returned to 30 Pierce “as a result of Defendant Stevens’s recommendation.” Id.

       None of the staff members involved in the April 24, 2017 allegations are identified and,

again, they could not have included DiLallo or Hines as they were not yet assigned to 30 Pierce.

There are no allegations that hospital staff called adult protective services or found that the

                                                 22
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 23 of 28




fingertip bruises were the result of abuse. Although the Complaint asserts that Heather was

returned to 30 Pierce based on Stevens’ recommendation, in the previous sentence, the Complaint

states that Stevens’ recommendation was actually that Heather be reevaluated by psychological

staff at the hospital. Then, after being reevaluated by psychiatric staff at the hospital, Heather was

returned to 30 Pierce. An “‘obvious alternative explanation’ for the [chronology of events],” Iqbal,

556 U.S. at 682 (quotation omitted), is that Heather’s allegations of abuse were not substantiated,

and the psychiatric staff who evaluated her deemed it appropriate for her to return to 30 Pierce.

Because Plaintiff has “also plead[ed] facts supporting more-plausible, [lawful] explanations for

defendants’ alleged conduct,” Kajoshaj v. New York City Dep't of Educ., 543 F. App'x 11, 16 (2d

Cir. 2013) (summary order), the allegations about the failure to move Heather do not fulfill the

plausibility standard.

       In sum, the Court finds that the Complaint’s allegations fail to raise a plausible claim

against the House Supervisory Defendants for inadequate supervision under the fourth or fifth

Colon factors because Plaintiff has not adduced sufficient factual matter, taken as true, that

plausibly alleges they “fail[ed] to act on information indicating unconstitutional acts were

occurring,” or that there was “an affirmative causal link between [their] inaction and [Heather]’s

injury.” Poe, 282 F.3d at 140.

       E. Inadequate Supervision and Assignment of DiLallo, Hines, and Abdo

       Plaintiff asserts that the Hiring and Assigning Defendants and the House Supervisory

Defendants erroneously failed to terminate DiLallo after learning of unspecified “performance

failures” and then improperly reassigned her to 30 Pierce. ECF No. 1, ¶¶ 117, 145-146, 169.

Plaintiff cites the following “performance failures” by DiLallo that allegedly should have alerted



                                                 23
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 24 of 28




the Hiring and Assigning Defendants and the House Supervisory Defendants she was likely to use

excessive force against Heather:


   •   DiLallo told “OPWDD staff” in August 2016, ten months prior to the incident at issue,
       that she was “feeling ‘overwhelmed’ in the position.” ECF NO. 1, ¶ 112.
   •   DiLallo “testified” at an unidentified proceeding—presumably her deposition in the
       Court of Claims matter—that she “suffered anxiety attacks during her time working for
       OPWDD.” Id.
   •   The House Supervisory Defendants were informed in May 2017, that DiLallo “had
       become ‘verbally aggressive’ with a resident” at 2303 Penfield South, another facility
       operated by DDSO/OPSWDD. Id., ¶ 114;
   •   DiLallo’s immediate supervisor “objected” to her remaining at 2303 Penfield South.
       Id., ¶ 115.
   •   DiLallo’s immediate supervisor informed the House Supervisory Defendants that she
       had given her six “‘counsellings [sic]’—the equivalent of formal admonitions for
       workplace failures—with no effect.” Id., ¶¶ 114-115.
   •   The House Supervisory Defendants met with DiLallo on May 8, 2017, to “discuss . . .
       [her] performance failures” and her “complaints about her superiors.” Id., ¶ 116.
       As noted above, the Second Circuit has explained that in the context of supervisory

liability, the gross negligence standard “is satisfied where the plaintiff establishes that the

defendant-supervisor was aware of a subordinate’s prior substantial misconduct but failed to take

appropriate action to prevent future similar misconduct before the plaintiff was eventually

injured.” Raspardo, 770 F.3d at 117 (citing Johnson, 239 F.3d at 255 (holding that, where

complaint alleged supervisors were aware teacher assaulted students on four occasions prior to his

assault of the plaintiff, “a jury could find the [s]upervisors personally involved in the

unconstitutional deprivation on the basis that they were . . . grossly negligent in supervising” the

teacher); other citations omitted). To establish deliberate indifference in the context of a failure to

supervise claim, “the plaintiff must show that the need for more or better supervision to protect

against constitutional violations was obvious.” Vann v. City of New York, 72 F.3d 1040, 1049 (2d

Cir. 1995) (citation omitted). “An obvious need may be demonstrated through proof of repeated


                                                  24
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 25 of 28




complaints of civil rights violations; deliberate indifference may be inferred if the complaints are

followed by no meaningful attempt on the part of the municipality to investigate or to forestall

further incidents.” Id.

        DiLallo’s feeling of being overwhelmed at her job, expressed to her supervisors 10 months

before the incident, cannot plausibly be considered employee misconduct or in any way causally

connected to the events of June 18, 2017. Moreover, there is no suggestion that DiLallo

communicated to her supervisors that she was experiencing panic attacks, to the extent that

allegation is even relevant.

        The only item of problematic behavior that Plaintiff has identified is that DiLallo, in May

2017, had an aggressive verbal exchange with a resident. While the Complaint does allege that

staff were directed not to escalate encounters with Heather, DiLallo had a single incident of verbal

aggressiveness in her record prior to June 18, 2017. Assuming that this one incident constitutes

“prior substantial misconduct,” which is highly doubtful, it is not similar to the performance of a

physical restraint on a resident in a manner contrary to proper procedure and training which results

in that resident’s death. Moreover, the House Supervisory Defendants met with DiLallo before

reassigning her to 30 Pierce; thus, they did not ignore the incident that occurred at her previous

work assignment. And, as mentioned above, on June 17, 2017, DiLallo was able to handle a

volatile situation with Heather, without engaging in a verbal or physical confrontation.

        Finally, as to Hines and Abdo, the Complaint alleges no misconduct on their parts; rather,

it simply asserts that they were inexperienced in performing physical restraints, and that Abdo in

particular avoided performing them. Plaintiff contends that Hines and Abdo should not have been

assigned to 30 Pierce because of their lack of experience in performing physical restraints. Id., ¶¶

122-123. At the same time, however, Plaintiff asserts that a physical restraint should not have been

                                                25
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 26 of 28




used on June 18, 2017, in response to Heather’s outburst about being denied access to the phone.

Rather, the Complaint states that the Employee Defendants should have used calming techniques

or called 911 to have Heather brought to the hospital to be calmed down and treated. Id., ¶¶ 74,

89. In addition, the Complaint alleges that the Employee Defendants had received training on how

to properly perform restraints according to the SCIP-R policy. Id., ¶ 81. According to the

Complaint, the constitutional violation occurred because they disregarded that training. Plaintiff

thus has not plausibly alleged a sufficient causal connection between Hines’ and Abdo’s

inexperience with performing physical restraints and the constitutional violation suffered by

Heather.

       The Court finds that the Complaint fails plausibly to allege “prior substantial misconduct”

by DiLallo, misconduct by DiLallo that was similar to the misconduct that led to the constitutional

injury at issue, or any misconduct at all by Abdo and Hines. Likewise, the Complaint does not set

forth plausible allegations that there had been “repeated complaints of civil rights violations” or

other serious misconduct so as to create an “obvious need” for “more or better supervision” of

DiLallo, Hines, or Abdo. While the Court must draw all reasonable inferences in Plaintiff’s favor,

it is not plausible, on the facts alleged, to draw the inference Plaintiff urges as to DiLallo—that an

employee who had one counseling for being verbally aggressive with a resident, who had no record

of being counseled or disciplined for improperly performing physical restraints, and who had no

record of being physically aggressive with residents, would go on to act in a manner so contrary

to her training that it resulted in the death of a resident. It also is not plausible to draw such an

inference as to Hines and Abdo, who had no misconduct in their employment history. In sum, the

Complaint does not plausibly allege that the House Supervisory Defendants “exhibited gross




                                                 26
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 27 of 28




negligence or deliberate indifference” to “a high risk that [the Employee Defendants] would violate

[Heather]’s constitutional rights,” Poe, 282 F.3d at 140, by using excessive force against her.

       F. Amendment of the Complaint

       Because the State Supervisory Defendants have not yet filed a responsive pleading in the

action, Plaintiff is entitled to amend her Complaint as a matter of right without leave of Court.

Barbara v. New York Stock Exch., Inc., 99 F.3d 49, 56 (2d Cir. 1996) (citing 6 Charles Alan

Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 1483, at 584–85

(2d ed. 1990) (noting that a motion to dismiss is not a responsive pleading within the meaning of

Fed. R. Civ. P. Rule 15(a)); Washington v. New York City Bd. of Estimate, 709 F.2d 792, 795 (2d

Cir.), cert. denied, 464 U.S. 1013 (1983)). If Plaintiff elects not to file an amended complaint, the

Second, Third, and Fourth Causes of Action, which assert federal claims against the State

Supervisory Defendants, will be dismissed with prejudice; and the Sixth Cause of Action, which

asserts a state law negligence claim against the State Supervisory Defendants, will be dismissed

without prejudice. See Kolari v. New York-Presbyterian Hosp., 455 F.3d 118, 122 (2d Cir. 2006)

(“[A] district court ‘may decline to exercise supplemental jurisdiction’ if it ‘has dismissed all

claims over which it has original jurisdiction.’”) (quoting 28 U.S.C. § 1367(c)(3)).




                                                 27
        Case 6:20-cv-06384-FPG Document 39 Filed 10/29/20 Page 28 of 28




                                         CONCLUSION
       For the foregoing reasons, the Rule 12(b)(6) Motion to Dismiss filed by the State

Supervisory Defendants (Saltsman, Viggiani, Stevens, Wall, Fitzsimmons, and Valder), ECF No.

15, is GRANTED; and the Clerk’s Entry of Default as to Thomas Fitzsimmons, ECF No. 28, is

VACATED on consent of the parties. Plaintiff’s proposed amended complaint, should she choose

to file one, is due thirty (30) days from the date of entry of this Decision and Order.

       IT IS SO ORDERED.

       Dated: October 29, 2020
              Rochester, New York                     ______________________________________
                                                      HON. FRANK P. GERACI, JR.
                                                      Chief Judge
                                                      United States District Court




                                                 28
